SCHOTT, Judge,
concurring.
In compliance with the mandate of the Supreme Court, I have reconsidered the awards for general damage in the light of Art. 5, § 10(B), La.Const. and LSA-C.C. Art. 1934(3), and would adhere to my original opinion that an affirmance of the judgment of the trial court is clearly indicated under Coco v. Winston Industries, Inc., 341 So.2d 332 (1977). However, the action of the Supreme Court in this case seems tantamount to a reconsideration by that Court of the principles set forth in Coco v. Winston Industries, Inc. and seems to mandate a reduction in this case.
Accordingly, I concur in the action taken by my colleagues.